 

United States District Court
EASTERN DISTRICT OF NEW YORK

in re the Seizure of:

ANY AND ALL FUNDS ON DEPOSIT IN WELLS SEIZURE WARRANT
FARGO BANK N.A. ACCOUNT NUMBER

2035585328 HELD IN THE NAME OF MINIMUNDO CASE NUMBER: 19-M-227
INTERNATIONAL CORP., AND ALL PROCEEDS

TRACEABLE THERETO

TO: The Internal Revenue Service, and any Duly Authorized Officer or Contractor of the United
States of America:

An affidavit having been made before me by Special Agent Ryan J. Talbot of the Internal Revenue Service,
who has reason to believe that the property listed above is subject to forfeiture to the United States, namely:
any and all funds on deposit in Wells Fargo Bank N.A. Account Number 2035585328 held in the name of
Minimundo International Corp., and all proceeds traceable thereto.

I am satisfied that the affidavit establishes probable cause to believe that the property so described is
subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and that t grounds exist for the issuance of this
seizure warrant pursuant to 18 U.S.C. § 981(b).

YOU ARE HEREBY COMMANDED to seize within 14 days the property specified, by serving this
warrant and making the seizure (in the daytime — 5:00 A.M. to 10:00 P.M.), leaving a copy of this warrant
and receipt for the property so seized and prepare a written inventory of the property seized and promptly
return this warrant as required by law.

WELLS FARGO BANK N.A. IS HEREBY COMMANDED wy effect the seizure of the contents of the
above-referenced account and to refuse the withdrawal of any amount from said account by anyone other
than duly authorized law enforcement agents, promptly provide officers or contractors of the Internal
Revenue Service with the current account balances, and continue to accrue any deposits, interest,
dividends, and any other amount creditcd to said accounts until the aforementioned law enforcement agents
direct that the contents of said accounts be finally liquidated.

aN

Dated: Brooklyn, New York
April 3, 2019 :
Honorable Roanne f. Mann
Time: /2°2& or Chicf United States Magistrate Judge
AO 109 (Rev. 12/09) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
/9-0-229 4fa/14 VZV AM | Chere CAYALaRo - Lem TALE

 

Inventory made in the presence of:

 

Inventory of the property taken:

CH eae a CLF, 200900 faye To THe “Uy;Ten STArEy

Thenvuby” DAToo fifth 50 2eiG fo The ferret of

wis Frege BAK SE
Jan TIRE (Viet ?

$84 962.00  FRem

9c6R S326 NOP
# 203688? QoRP.

    

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Executing officer's signature

Michoed Maar

Printed name and ttle

SC ieadeyd Trove shigeda

 

 

 
HSQTEETS TAR TR OOOt2 te wOOhOO? I89Iat

 

ez e-ver {agy) TVS SARINON LO
ZUSLE VD ‘GNYV1S1 SNOWIS LNIVS
Qu YOMS0TNs 0091

WN SINYE OOUYS STIEM

SbUCCL SE sOWeRy
ietauppy soled

+x00°296'P8S++ xexS}U89 OU PUB SuBOP OMJ-AyX]s pespUNY eulu puesnoy} sNO}-AIYBIF a

 

__ eu AUNSVAYL SALVLS GSLINN scx FONSGNOSHLOLAYa |
6L0z ‘oe: Iedy

 

 

; sezb2zen TRESETN =" ojRedO
; - a so 7 in 08 co % . . an Dols é : ow ak . at os SOBTWA. RNVAW wayiuey
. Ss oo ee a yo, ‘ 12. ine nga ci FO wee Ss L “(gioeze %s
». . OOBOOTISOS™” ss Fk MOSHI: S. MSHS: Pe PS OP NS tk Te Tee eg
wee oas tet at roa é . ft 4 ete + 0% Th ewe wt, te oe nee ars wooo
tee ogee > . ns Aye ae, . ae nd “alae se kt ad ‘ . sae aww >

 

 
 

“MOVE 33S SAUNLVSS ALIUNDAS TVNOILIOGY HOd “MBIA OL LHONM OF lei eel ha er kae En Oe Eee
